DESCRIPTION OF NATIONWIDE LIFE INSURANCE COMPANY'S ISSUANCE, TRANSFER, AND REDEMPTION PROCEDURES FOR POLICIES PURSUANT TO RULE 6E-3(T) Nationwide Provident VLI Separate Account 1 and Nationwide Provident VLI Separate Account A This document sets forth the administrative procedures, as required by Rule 6e-3(T)(b)(12)(iii)(1) under the Investment Company Act of 1940, as amended ("1940 Act"), that will be followed by Nationwide Life Insurance Company ofAmerica ("NLIC") in connection with the issuance of individual flexible premium variable life insurance policies (the "Policies") and acceptance of payments thereunder, the transfer of assets held thereunder, and the redemption by owners of the Policies of their interests in the Policies.
